DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KITAZAWA (US Patent Application Publication No. 2020/0379639).
Regarding claims 1, KITAZAWA discloses a display apparatus for displaying handwritten data that is input with an inputter, the display apparatus comprising [see abstract, 0006, 0445]; a display apparatus for displaying handwriting data, the display apparatus including a handwriting recognition controller configured to control recognition of the handwriting data that is handwriting based on a position of an inputter in contact with a display: processing circuitry [see paragraph 0083 and figure 4]; and a memory storing computer-executable instructions that cause the processing circuitry to [see paras 0083, 0084 and figure 4; memory 202]: convert the handwritten data into a character  string [see paras 0103, 0104, 0105 and figure 1;  The handwriting recognition control unit converts a handwriting recognition character string candidate into a language character string candidate by using the handwriting recognition dictionary unit 27, and retains the language character string candidate]; 
and conceal the character string generated by converting the handwritten data [see paras 0104; The handwriting recognition dictionary unit 27 is dictionary data for the language conversion of the handwriting recognition. The handwriting recognition dictionary unit 27 receives the handwriting recognition character string candidate d12 from the handwriting recognition control unit, converts the handwriting recognition character string candidate into a language character string candidate d13 that seems linguistically credible, and transmits the language character string candidate to the handwriting recognition control unit)], in response to determining that a first time has elapsed after the character string is displayed [see paras 0223, 0225, 0226, 0229, 0231, 0248 and figure 13; executed when pen down occurs before a certain period of time elapses (before the timer expires (time out)) and  the handwriting input display control unit 23 executes. This is because the operation guide 500 and the rectangular area display data of the handwriting data and the selection data may be erased after a certain period of time elapses.
	Regarding claim 2, KITAZAWA discloses wherein the processing circuitry is further caused to: conceal the character string generated by converting the handwritten data, in response to determining that the first time has elapsed after the character string is displayed [see 0223, 0225, 0226, 0229, 0231, 0248 and figure 13; executed when pen down occurs before a certain period of time elapses before the timer expires (time out) and the handwriting input display control unit executes] , when coordinates at which the handwritten data is input by the inputter, are included in an area that is predetermined [see paras 0111, 0220 and figures 14A-14D; the operation command recognition control unit determines whether the position information of the stroke data received from the handwriting recognition control unit in the stroke addition and the position information of the validated data received from the handwriting input storage unit are in a predetermined relationship based on the crossing line determination condition and the surrounding line determination condition, in order to determine the selection data, and stores validated data that can be determined to be selected as the selection data].
	Regarding claim 3, KITAZAWA discloses wherein  the processing circuitry is further caused to: restart the first time in response to determining that the handwritten data is input to the area by the inputter, after the character string generated by converting the handwritten data is displayed and before the first time elapses [see paras 0006, 0445  and figure 13; a display apparatus for displaying handwriting data, the display apparatus including a handwriting recognition controller configured to control recognition of the handwriting data that is handwriting based on a position of an inputter in contact with a display and executed when pen down occurs before a certain period of time elapses (before the timer expires (time out)) and  the handwriting input display control unit 23 executes.]
	Regarding claim 4, KITAZAWA discloses wherein a setting as to whether the handwritten data is to be converted into the character string, is associated with an area, and
wherein the processing circuitry is further caused to:  convert the handwritten data into the character string, in response to determining that coordinates at which the handwritten data is input by the inputter, are included in the area associated with the setting to convert the handwritten data into the character string [see paras 0071, 0261;  handwriting data is data that indicates, as a trajectory, a sequence of coordinate points obtained as a result of the user continuously moving the input means on the display. A series of operations in which a user presses the input means on a display, moves the input means continuously, and then moves the input means away from the display, is referred to as a stroke, and the data representing the handwritten stroke is referred to as stroke data handwriting input display control unit 23 transmits an instruction to erase the handwriting data display data and to erase the pen coordinate supplement display data transmitted to the display unit, to erase the handwriting data 504 including the insertion symbol].
Regarding claim 5, KITAZAWA discloses wherein a setting as to whether to display a selectable candidate including one or more of the character strings generated by converting the handwritten data and to accept a  selection, is associated with an area, and wherein the processing circuitry is further caused to [see paras 0068; the handwriting recognition character string candidate and the language character string candidate  are displayed in a selectable manner together with the insertion character string candidate, and, therefore, when the user wishes to handwrite a character without inserting the character, the user may select the handwriting recognition character string candidate 506 and the language character string candidate, and when the user wishes to insert the character, the user may select the insertion character string candidate]: display the selectable candidate and accept the selection of one character string among the one or more of the character strings included in the selectable candidate, in response to determining that coordinates at which the handwritten data is input by the inputter, are included in the area associated with the setting to display the selectable candidate and to accept the selection [see paras 0100, 0103, 0105, 0112; The candidate display timer control unit is a display control timer of a selectable candidate. The candidate display timer control unit generates a timing for starting the display of the selectable candidate and a timing for erasing the display of the selectable candidate by starting or stopping the timer].
Regarding claim 6, KITAZAWA discloses wherein a setting is associated with each of the areas, as to whether the handwritten data is to be converted into the character string, whether to display a selectable candidate including one or more of the character strings generated by  converting the handwritten data and to accept a selection, and whether to display the handwritten data input by the inputter [see paras 0006, 0445]; a handwriting recognition controller configured to control recognition of the handwriting data that is handwriting based on a position of an inputter in contact with a display and The handwriting recognition control unit is an example of a handwriting recognition controller. The handwriting input display control unit is an example of a display controller. The character string insertion control unit is an example of a character string insertion controller. The display unit is an example of a display. The pen is an example of an inputter].
Regarding claim 7, KITAZAWA discloses wherein a setting indicating a type of a dictionary used for converting the handwritten data into the character string, is associated with an area, and wherein the processing circuitry is further caused to: convert the handwritten data into the character string by using the dictionary associated with the area including coordinates at which the handwritten data is input by the inputter [see paras 0096, 0105 and figure 8; a handwriting input display control unit, a candidate display timer control unit, a handwriting input storage unit, a handwriting recognition control unit, a handwriting recognition dictionary unit a character string conversion control unit, a character string conversion dictionary unit, a prediction conversion control unit, a prediction conversion dictionary unit, and the character string conversion control unit  receives the handwriting recognition character string and a language character string candidate d11 from the handwriting recognition control unit 26, converts the received handwriting recognition character string and the language character string candidate d11 into a conversion character string candidate by using the character string conversion dictionary unit 29, and retains the conversion character string candidate. When an acquisition request  is separately received from the handwriting input display control unit, a conversion character string candidate that is retained is transmitted to the handwriting input display control unit].
Regarding claim 8, KITAZAWA discloses wherein when the setting indicating the dictionary for converting the handwritten data into a value or hiragana is associated with the area, a setting not to display a selectable candidate including one or more of the character strings generated by converting the handwritten data and not to accept a selection, is associated with the corresponding area [see figures 8-10, 0133-0135; the handwriting "gi" (Japanese syllabary characters (1) pronounced as "gi") is converted into Chinse characters (1) by a probability of 0.55 and into Chinse characters (2) by a probability of 0.45; and handwriting "gishi" (Japanese syllabary characters (2) pronounced as "gishi") is converted into Chinse characters (3) by a probability of 0.55 and into Chinse characters (4) by a probability of 0.45. The same applies to the other character strings of "before conversion". The character string of "before conversion" is a handwritten Japanese syllabary characters, however, characters other than Japanese syllabary characters may be registered as "before conversion".]
	Regarding claim 9, KITAZAWA discloses wherein the processing circuitry is further caused to: redisplay the character string that has been concealed, in response to determining that predetermined handwritten data is input by the inputter in the area where the character string has been concealed [see paras 0071, 0121 and figure 2A, 7;  Handwriting data is data that indicates, as a trajectory, a sequence of coordinate points obtained as a result of the user continuously moving the input means on the display. A series of operations in which a user presses the input means on a display, moves the input means continuously, and then moves the input means away from the display, is referred to as a stroke, and the data representing the handwritten stroke is referred to as stroke data. Handwriting data includes one or more pieces of stroke data and A selectable candidate display timer defines the time until the selectable candidate is displayed (one example of a first time). This is because selectable candidates are not displayed while handwriting is being input.]
	Regarding claim 10, KITAZAWA discloses wherein the processing circuitry is further caused to: conceal the character string that has been redisplayed, in response to determining that a second time has elapsed after the character string is redisplayed [see paras 0248, 0249, 0250; after the timeout of the selectable candidate erase timer, the handwriting input display control unit 23 executes steps S61 and S62. This is because the operation guide 500 and the rectangular area display data of the handwriting data and the selection data may be erased after a certain period of time elapses. When the user selects a selectable candidate after the start of the selectable candidate erase timer, steps S63 to S87 are executed.  When the user selects a selectable candidate after the start of the selectable candidate erase timer, the handwriting input unit 21 transmits the selection of a character string candidate or an operation command candidate to the handwriting input display control unit]. 
	Regarding claim 11, KITAZAWA discloses wherein the first time and the second time are different [see paras 0132; a prediction character string candidate. For each piece of dictionary data, "before conversion" indicates the character string by which dictionary data is to be searched, "after conversion" indicates the character string after conversion corresponding to the character string used for the search, and "probability" indicates the probability selected by the user. The probability is calculated from the result of the user selecting each character string in the past. Therefore, probabilities may be calculated for each user. Various algorithms have been devised to calculate probabilities, but probabilities can be calculated in an appropriate way, and the details will be omitted. Character string candidates from the estimated writing direction are displayed in a descending order of selection probability.]
	Regarding claim 12, KITAZAWA discloses wherein the predetermined handwritten data is a comma [see figures 13-14D].
	Regarding claim 13, KITAZAWA discloses wherein the predetermined handwritten data can be changed by a user [see figures 9-10].
Regarding claims 14 and 15, KITAZAWA discloses a display method performed by a display apparatus for displaying handwritten data that is input with an inputter, the display method comprising [see abstract, 0006, 0445; a display apparatus for displaying handwriting data, the display apparatus including a handwriting recognition controller configured to control recognition of the handwriting data that is handwriting based on a position of an inputter in contact with a display]: processing circuitry [see paragraph 0083 and figure 4]; and a memory storing computer-executable instructions that cause the processing circuitry to [see paras 0083, 0084 and figure 4; memory 202]: converting the handwritten data into a character  string [see paras 0103, 0104, 0105 and figure 1;  The handwriting recognition control unit converts a handwriting recognition character string candidate into a language character string candidate by using the handwriting recognition dictionary unit, and retains the language character string candidate]; and concealing the character string generated by converting the handwritten data [see paras 0104; The handwriting recognition dictionary unit is dictionary data for the language conversion of the handwriting recognition. The handwriting recognition dictionary unit receives the handwriting recognition character string candidate from the handwriting recognition control unit, converts the handwriting recognition character string candidate into a language character string candidate that seems linguistically credible, and transmits the language character string candidate to the handwriting recognition control unit)], in response to determining that a first time has elapsed after the character string is displayed [see paras 0223, 0225, 0226, 0229, 0231, 0248 and figure 13; executed when pen down occurs before a certain period of time elapses (before the timer expires (time out)) and  the handwriting input display control unit executes. This is because the operation guide 500 and the rectangular area display data of the handwriting data and the selection data may be erased after a certain period of time elapses].
Regarding c46laim 15 is an independent claim and relates to a non-transitory computer-readable recording medium. Since the features of claim 15 are substantially the same as those of claim 14 except for the category of invention, the same reasoning as in claim 14 applies to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Iwema et al. (US Patent Application Publication 2004/0021700) discloses recognition results associated with handwritten electronic ink, voice recognition results or other forms of user input can be corrected by designating at least a portion of a visual display. Recognition results corresponding to the designated portion, and optionally, additional recognition results to provide context, are displayed. Portions of the displayed recognition results are then selected, and alternate recognition results made available
	OOKAWARA (US 2015/0347000) discloses an electronic includes a processor. The processor sets a first color for drawing strokes based on an operation of a user interface. The processor draws a first stroke, in response to handwriting input on a screen, in a second color different from the first color when the first color is identical to a color of a background on the screen. The processor draws the first stroke on the screen in the first color when a first time period associated with drawing the first stroke in the second color elapses.
	Shimizu et al. (US Patent Application Publication No. 2015/0002435) relates to an electronically-built figure input/display apparatus that allows a plurality of attendees to simultaneously perform free handwriting input and correction at a meeting, presentation.
	Hirabayashi et al. (US Patent Application Publication No. 2015/0242114) discloses electronic devices capable of processing handwritten characters string have been developed.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171